United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.C., Appellant
and
DEPARTMENT OF THE NAVY, CHARETTE
HEALTH CARE CENTER, Portsmouth, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-436
Issued: June 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2007 appellant filed a timely appeal from an August 23, 2007 decision
of the Office of Workers’ Compensation Programs that denied his request for surgery. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the denial of surgery.
ISSUE
The issue is whether the Office properly refused to authorize appellant’s request for
surgery.
FACTUAL HISTORY
On July 23, 2002 appellant, then a 38-year-old respiratory therapist, filed a traumatic
injury claim stating that he injured his back in the performance of duty on July 18, 2002. He
twisted his back while lifting a patient and experienced severe back pain with radiation into his
leg and buttock. Appellant stopped work on July 22, 2002 and returned on October 14, 2002.

In an August 1, 2002 report, Dr. Thomas C. Markham, a Board-certified orthopedic
surgeon, diagnosed a large right-sided disc herniation at the L5-S1 level.1 On August 7, 2002 he
requested authorization to perform an L5-S1 discectomy. In a report dated the same day,
Dr. Markham advised appellant of the risks of surgery, including the risk for disc degeneration
ultimately requiring further intervention. On August 29, 2002 he performed a right L5-S1
discectomy. In a September 12, 2002 report, Dr. Markham explained that appellant’s continuing
back pain was normal following his surgery. The Office accepted appellant’s claim for back
strain and herniated disc and approved the lumbar discectomy.
In a January 8, 2003 report, Dr. Markham advised that appellant had “good days and bad
days” but that his physical examination findings were normal. He released appellant to regular
duty.
In a March 30, 2004 report, Dr. Steven C. Blasdell, a Board-certified orthopedic surgeon,
noted appellant’s history of injury at work in July 2002, and his subsequent surgery. He reported
that appellant complained of continuing back pain with radicular symptoms, which were
aggravated by prolonged standing. On physical examination, Dr. Blasdell found a well-healed
lumbar laminectomy scar and noted that appellant could touch his fingertips to his toes and had
15 degrees of back extension. He diagnosed status post right L5-S1 discectomy and right partial
laminectomy and chronic low back pain. On April 20, 2004 Dr. Blasdell reported that appellant
complained of continuing pain and radiation into his right leg and found some lumbosacral
tenderness. In a May 7, 2004 note, he indicated that a magnetic resonance imaging (MRI) scan
revealed a disc protrusion at the L5-S1 level. On September 24, 2004 Dr. Blasdell reported that
appellant’s back pain had flared up again, approximately a week earlier. On physical
examination, he found lumbosacral tenderness.
In a May 4, 2004 lumbar MRI scan report, Dr. Charles Hecht-Leavitt, a Board-certified
diagnostic radiologist, diagnosed postoperative changes at the L5-S1 level with mild to moderate
diffuse right-sided disc protrusion, as well as a small to moderate disc protrusion at the L4-5
level.
In an August 8, 2006 report, Dr. David Lannik, a Board-certified orthopedic surgeon and
an associate of Dr. Blasdell, noted that appellant had complaints of intermittent low back pain
radiating to the right leg and ongoing numbness in the L5-S1 distribution. Examination was
essentially normal with appellant reporting some tenderness of the low back. Dr. Lannik noted
that appellant’s visit was related to the July 2002 employment injury.
Appellant subsequently relocated from Virginia to Kansas and began treatment with
Dr. Alan Moskowitz, an orthopedic surgeon. In a February 19, 2007 report, Royce A. Morgan, a
physician’s assistant working for Dr. Moskowitz, noted appellant’s history of injury “after lifting
and pulling someone up in bed” in 2001. He explained that appellant’s symptoms were tolerable
but did affect his daily living activities. Mr. Morgan diagnosed degenerative disc disease at the
L5-S1 level and chronic low back pain with right lower extremity radiculopathy. On March 8,
2007 Dr. Moskowitz noted that MRI scan testing results showed evidence of degenerative disc
1

In a July 23, 2002 lumbar x-ray report, Dr. John O’Neil, a Board-certified diagnostic radiologist, diagnosed
“earliest changes of degenerative disc disease” developing at the L3-4 and L4-5 levels of appellant’s spine.

2

disease that the L4-5 and L5-S1 levels associated with foraminal narrowing and an apparent cyst
formation at L5-S1. He attributed appellant’s pain to these findings. Dr. Moskowitz noted that
appellant wished to undergo a two-level posterior lumbar interbody fusion at L4-5 and L5-S1.
In a March 1, 2007 lumbar MRI scan report, Dr. Mark Fritze, a Board-certified
radiologist, diagnosed mild disc bulging at the L4-5 level and status post right laminectomy at
L5-S1 with posterior osteophyte formation and moderate bilateral foraminal narrowing.
On April 9, 2007 appellant underwent an authorized epidural steroid injection.
Dr. M. Kent Cooper, a Board-certified anesthesiologist, performed the procedure and diagnosed
lumbar disc degeneration with secondary lumbar foraminal stenosis. In an April 23, 2007 note,
Dr. Moskowitz reported that appellant’s epidural injection provided brief relief. He diagnosed
degenerative disc disease at L4-5 and L5-S1 and recommended that appellant undergo an
anterior discectomy and fusion at L4-5 and L5-S1, rather than the previously recommended
interbody fusion.
In an August 2, 2007 report, an Office medical adviser reviewed the record and
appellant’s request for surgery. He concluded that the request for surgery was based on
appellant’s diagnosed degenerative disc disease, which was not an accepted condition. The
medical adviser explained that the only conditions presently accepted were appellant’s back
strain and L5-S1 herniated disc, neither of which appeared to warrant the surgery requested.
Accordingly, he recommended that the Office deny appellant’s request for surgery, as it was
indicated by a condition not currently accepted.
By decision dated August 23, 2007, the Office denied appellant’s request for surgery to
treat his degenerative disc disease.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides for the furnishing
of “services, appliances and supplies prescribed or recommended by a qualified physician”
which the Office, under authority delegated by the Secretary, “considers likely to cure, give
relief, reduce the degree or the period of disability, or aid in lessening the amount of monthly
compensation.”2 In interpreting section 8103(a), the Board has recognized that the Office has
broad discretion in approving services provided under the Act to ensure that an employee
recovers from his or her injury to the fullest extent possible in the shortest amount of time.3 The
Office has administrative discretion in choosing the means to achieve this goal and the only
limitation on the Office’s authority is that of reasonableness.4

2

5 U.S.C. § 8103(a).

3

Dale E. Jones, 48 ECAB 648, 649 (1997).

4

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by the Office is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).

3

While the Office is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.5 In order to be entitled to reimbursement
for medical expenses, a claimant must establish that the expenditures were incurred for treatment
of the effects of an employment-related injury. Proof of causal relationship in a case such as this
must include supporting rationalized medical evidence.6 Therefore, in order to prove that the
surgical procedure is warranted, appellant must submit evidence to show that the procedure was
for a condition causally related to the employment injury and that the surgery was medically
warranted. Both of these criteria must be met in order for the Office to authorize payment.7
ANALYSIS
The Office accepted that appellant sustained a back strain and herniated disc in the
performance of duty. It authorized a right L5-S1 discectomy and epidural steroid injections for
treatment of appellant’s employment-related injury. However, the Board finds that the Office
properly denied appellant’s subsequent request for authorization of an anterior discectomy and
fusion at L4-5 and L5-S1 because the surgery was requested to treat appellant’s degenerative
disc disease, which is not an accepted condition.
As noted above, the Office is obligated to authorize and pay for treatments it reasonably
finds likely to cure, give relief, or aid in lessening the period of disability associated with an
accepted employment-related condition.8 However, the Office is not obligated to compensate
appellant for treatment of nonaccepted conditions.9 Before he is entitled to authorization and
compensation for his requested L4-5 and L5-S1 anterior discectomy and fusion, he must prove
that the condition the surgery is intended to treat is causally related to his employment injury and
that it is medically warranted.10 Dr. Moskowitz’s March 8 and April 23, 2007 reports diagnosed
degenerative disc disease at L4-5 and L5-S1 and specifically recommended surgery to treat that
condition. However, degenerative disc disease has not been accepted as employment related by
the Office.11 Dr. Moskowitz did not demonstrate a specific awareness of the July 18, 2002
employment injury and he did not provide an opinion on causal relationship, fortified with
rationale, clearly explaining how the requested surgery was necessitated by the injury accepted
for back strain and an L5-S1 herniated disc, or the accepted 2002 surgery. He also did not
explain why the diagnosed degenerative disc disease was caused or aggravated by the accepted
5

Debra S. King, 44 ECAB 203, 209 (1992).

6

See id.; Bertha L. Arnold, 38 ECAB 282 (1986).

7

Cathy B. Millin, 51 ECAB 331, 333 (2000).

8

See supra note 2.

9

See supra note 7.

10

Id.

11

See Jaja K. Asaramo, 55 ECAB 200 (2004) (for conditions not accepted or approved by the Office as being due
to an employment injury, the claimant bears the burden of proof to establish that the condition is causally related to
the employment injury).

4

employment injury. The Board has previously held that a medical report which does not include
a physician’s rationalized opinion on causal relationship is not probative on that issue.12
No other medical reports addressed why the requested surgery was for a condition
causally related to the employment injury. For example, Dr. Lannik’s August 8, 2006 report
noted that appellant had a continuing employment-related condition but he did not recommend
any surgery due to the accepted condition.
As appellant has not established that the requested procedure was for a condition causally
related to the employment injury and that the surgery was medically warranted, the Office
properly denied authorization for the requested procedure.
CONCLUSION
The Board finds that the Office properly refused to authorize appellant’s request for
surgery.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 12, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

